United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 5, 2003
                          ____________________
                                                                 Charles R. Fulbruge III
                                No. 01-21183                             Clerk
                              Summary Calendar
                            ____________________

                       UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                    versus

                      SERGIO CALDERON-MONTECZUMA,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         (H-01-CR-385-ALL)
_________________________________________________________________

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sergio     Calderon-Monteczuma      appeals    the   sentence     imposed

following his guilty-plea conviction for illegal reentry following

deportation.    8 U.S.C. §§ 1326(a) and (b)(2).         He contends that, in

the special conditions of supervised release, the district court

impermissibly delegated its authority by ordering the probation

office   to    determine:    (1)   the   extent    of   Calderon’s   required

participation in drug and/or alcohol treatment programs; and (2)

the drug-detection techniques to which Calderon must submit.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Calderon did not object, however, to the special conditions.

“The plain error doctrine requires parties to raise objections at

procedurally opportune junctures as early in the judicial process

as possible.”   United States v. Lopez, 923 F.2d 47, 50 (5th Cir.),

cert. denied, 500 U.S. 924 (1991).     At sentencing, Calderon had

ample opportunity to lodge an objection to the special conditions.

Accordingly, our review is limited to plain error.   E.g.,   United

States v. Vega, 324 F.3d 798, 801 n.3 (5th Cir. 2003); Lopez, 923

F.2d at 50.

     Calderon has failed to provide binding authority demonstrating

that the delegation was a clear or obvious error.       Therefore,

Calderon has not demonstrated this required element for reversible

plain error.    See Vega, 324 F.3d at 801 n.3.

                                                       AFFIRMED




                                  2